Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Moynihan on 1/14/2022.

The application has been amended as follows: 
In claim 1, the last line “formation from the ground.” has been changed to:
“formation from the ground; 
wherein the second formation further comprises a hook for engaging with a part of the first formation, preferably wherein the hook is provided generally on an opposite side of the second formation to the catch;
wherein the shoe body comprises a cap for covering the first formation, wherein the cap forms part of an insole; and
wherein the shoe body comprises a first outer side which faces the ground when the shoe is used in a standing position; and at least one further outer side; and wherein the shoe assembly further comprises a release mechanism for releasing a securement 

Claims 7,9 and 13 have been cancelled.
In claim 11, line 2, “a sole” has been changed to “the sole”.
In claim 14, line 1, “Claim 13” has been changed to “Claim 1”.
In claim 15, line 1, “Claim 13” has been changed to “Claim 1”.
In claim 16, line 1, “Claim 13” has been changed to “Claim 1”.
In claim 18, line 1, “Claim 13” has been changed to “Claim 1”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner asserts that none of the prior art of record, alone or in combination, disclose or suggest the claimed limitations.   The subject matter from claims 7,9 and 13 have been added to claim 1 to overcome the art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732